             Case 1:20-cv-00706-DLC Document 274 Filed 09/21/20 Page 1 of 2

    NEW YORK                                                                                          SHANGHAI
     LONDON                                                                                           ATLANTA
    SINGAPORE                                                                                        BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                            WILMINGTON
     CHICAGO                                                                                           MIAMI
  WASHINGTON, DC                             CHRISTOPHER H. CASEY                                    BOCA RATON
  SAN FRANCISCO                            DIRECT DIAL: +1 215 979 1155                              PITTSBURGH
  SILICON VALLEY                          PERSONAL FAX: +1 215 689 2194                               NEWARK
    SAN DIEGO                            E-MAIL: CHCasey@duanemorris.com                             LAS VEGAS
   LOS ANGELES                                                                                       CHERRY HILL
     TAIWAN                                                                                          LAKE TAHOE
                                                www.duanemorris.com
     BOSTON                                                                                           MYANMAR
     HOUSTON
      AUSTIN




September 21, 2020

VIA ECF

The Honorable Denise L. Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

         Re:       FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., Case No. 1:20-cv-706 (DLC)

Dear Judge Cote:

On behalf of Martin Shkreli, and pursuant to the Court’s September 18, 2020 Order (ECF No.
266), I hereby respectfully provide the requested explanations as to why it is necessary to seal
exhibits B, C, D, F, and G to plaintiffs’ September 17, 2020 reply letter (ECF No. 264). Counsel
for Mr. Shkreli has conferred with counsel for the co-defendants concerning the reasons why it is
necessary to seal these exhibits. The requested explanation for each exhibit is as follows:

                  Exhibit B – Mr. Mulleady submits that it is necessary to seal Exhibit B. Courts in
                   this District have held that active and current competitively sensitive business
                   information is the type of information that may be able to overcome the
                   presumption of public access to documents and thus can often be sealed. See
                   Valassis Communications, Inc. v. News Corp., No. 17-cv-7378, 2020 WL 2190708,
                   at *1-2 (S.D.N.Y. May 5, 2020) (“The demonstration of a valid need to protect the
                   confidentiality of sensitive business information, such as pricing and compensation
                   information, may be a legitimate basis to rebut the public’s presumption of access
                   to judicial documents.”); see also Skyline Steel, LLC v. PilePro, LLC, 101
                   F.Supp.3d 394, 412-13 (S.D.N.Y. 2015) (sealing “highly confidential sales
                   information, including pricing information” as well as information “revealing
                   confidential negotiations” with a customer); Hesse v. SunGard Systems Int’l, No.
                   12-cv-1990, 2013 WL 174403, at *2 (S.D.N.Y. Jan. 14, 2013) (sealing information
                   and finding that “[c]ourts have limited public access to sensitive business
                   information by sealing portions of the record”).

                   Exhibit B has been designated as “Highly Confidential” under the protective order
                   and contains competitively sensitive business information, including discussions
                   about the ongoing operations and strategy of the company, future business and
D UANE M ORRIS LLP
30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                          PHONE: +1 215 979 1000   FAX: +1 215 979 1020
          Case 1:20-cv-00706-DLC Document 274 Filed 09/21/20 Page 2 of 2



The Honorable Denise L. Cote
September 21, 2020
Page 2

              strategic plans, and executive and board member performance. See, e.g., Exhibit B
              at 5 (discussing strategies concerning current management and future product
              launch), at 8 (discussing current executive performance), and at 12 (discussing
              potential strategic opportunities). Thus, Mr. Mulleady believes it is appropriate that
              this document be filed under seal.

             Exhibits C and D – Defendants assert that it is not necessary to seal Exhibits C and
              D.

             Exhibit F – Vyera submits that it is necessary to seal Exhibit F. Exhibit F is a PDF
              of a presentation prepared for Vyera that contains highly sensitive business
              information, the disclosure of which could cause competitive harm to the company.
              Accordingly, Vyera designated that document as “confidential” under the
              protective order. Vyera asserts that its sensitive content makes it appropriate for
              this document to be filed under seal. Further, in his capacity as Chairman of the
              Board of Directors, Mr. Mulleady agrees with Vyera’s position regarding the
              sealing of Exhibit F.

             Exhibit G – Vyera believes it is necessary to seal Exhibit G. Exhibit G is a set of
              meeting minutes from a meeting of the board of directors of Phoenixus AG. Exhibit
              G was redacted in part for attorney-client privilege. The unredacted portion
              contains non-public, sensitive information about the operations of Vyera and the
              commercial deliberations of its board members. Vyera accordingly designated this
              document as “confidential” under the protective order, and believes it is necessary
              that it be filed under seal. Further, in his capacity as Chairman of the Board of
              Directors, Mr. Mulleady agrees with Vyera’s position regarding the sealing of
              Exhibit G.

                                                     Respectfully submitted,

                                                     /s/ Christopher H. Casey__
                                                     Christopher H. Casey

CHC
